Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	This application is a divisional application of U.S. application 15795821 filed on 10/27/2017.  See MPEP §201.06. In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application.  Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 A. 2.  Finally, Applicants are reminded that the prosecution history of the Parent Application is relevant in this application.  See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).

DETAILED ACTION
	The following NON-FINAL Office action is in response to Applicant’s request for continued examination filed on 11/01/2021.  
Status of Claims
	Claims 18, 19, 30-32, 43 have been amended by Applicant.  
	Claims 18-43 are currently pending and have been rejected as follows.
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/01/2021 has been entered.

Priority
	Examiner noted the Applicants claiming Priority from Provisional or Applications 15795821 filed 10/27/2017. Also, Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
                                                        Response to amendments
112(b) rejection in the previous act is withdrawn in view of Applicant’s amendment.
101 rejection is maintained with a detailed analysis below.  
Response to Arguments
Applicant’s 11/02/2021 amendment necessitated new grounds of rejection in this action.
Response to 101 Arguments
	Applicant’s 101 arguments have been fully considered but they are not persuasive. 
Step 2A / Prong 1: Remarks 11/01/2021 p.11 last ¶-p.20 ¶1 cites “DDR”, “Enfish”, “McRO” to argue that the claims are eligible when read in light of Original Disclosure.
	Examiner fully considered Applicant’s argument but respectfully disagrees finding it unpersuasive. First Examiner reminds Applicant that the claim itself must be evaluated to ensure that the claim itself reflects the disclosed improvement in technology or the computer itself. see MPEP 2106.04(d)(1) ¶2. This is consistent with Courts findings that “101 inquiry must focus on language of Asserted Claims themselves” as stated in “Synopsys, Inc. v Mentor Graphics Corp, U.S. Court of Appeals Federal Circuit, No 2015-1599, October 17 2016 2016 BL 344522 839 F3d 1138” citing “Accenture Global Servs., GmbH 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
v
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
. Guidewire Software, Inc. 728 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
F.3d 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 1336, 1345 108 USPQ2d 1173 (Fed. Cir. 2013): admonishing that “the important inquiry for a 101 analysis is to look to the claim”, citing “Content Extraction & Transmission LLC 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
v.
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Wells Fargo Bank Nat’l Ass’n 776 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
F3d 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
1343, 1346 113 USPQ2d 1354 (Fed. Cir. 2014)”: “We focus here on whether the claims of the asserted patents fall within the excluded category of abstract ideas”, cert. denied, 136 S Ct 119, 193 L. Ed. 2d 208 2015). This is consistent with MPEP 2103 I.C stating that the “claims define the property rights provided by patent, thus require careful scrutiny. The goal of claim analysis is to identify boundaries of protection sought by applicant and to understand how claims relate to and define what applicant indicated is the invention. USPTO personnel must first determine the scope of a claim by thoroughly analyzing the language of claim before determining if claim complies with each statutory requirement for patentability”. Simply said “[T]he name of the game is the claim”. see MPEP 2103 IC citing In re Hiniker Co 150 F3d 1362 1369 47 USPQ2d 1523, 1529 Fed Cir 1998.
          Here, Remarks 11/01/2021 p.18 ¶3-¶4 points to publication of Spec. ¶ [0057], ¶ [0066]-¶ [0160] to argue that the system is further configured to intelligent agent module 400 to operate in 2 environments or modes: an actual or operational control loop and a simulated control loop. Yet, here the claims simply recite “simulating an expected reward based on the two or more promotional products” and “receiving” “data comprising a measured reward” as admitted by Applicant at Remarks 11/01/2021 p.17 ¶3. Similarly the Applicant admits at Remarks 11/01/2021 p.18 ¶4 that the simulated environment uses estimated rewards or benefits. Thus, as argued by Applicant himself, there is still a preponderance of evidence for the claims still reciting or at least describing or setting forth the abstract Certain Methods of Organizing Human Activities grouping, with the MPEP 2106.04(a)(2) II having established that certain activity between a person and a computer may fall within the "certain methods of organizing human activity" grouping.
	Also here, the proposed retailing solution of “simulating an expected reward” and “receiving” “a measured reward”, as argued above, is at best entrepreneurial and abstract as opposed to technological, because its argued intelligence reflects an entrepreneurial improvement not to a technological one. For example, the claimed “simulating an expected reward” and “receiving” “a measured reward” recite, describe or at a minimum set forth fundamental economic practices and commercial interactions, which falls under the abstract grouping of Certain Methods of Organizing Human Activities. 
	Again, such solution is entrepreneurial and abstract rather than technological as corroborated by MPEP 2106.05(a)II: it is important to keep in mind that an improvement in the abstract idea itself (e.g.  fundamental economic concept) is not an improvement in technology. For example MPEP 2106.04 I. cited “Myriad, 569 U.S. at 591, 106 USPQ2d at 1979”: to state that a “groundbreaking, innovative, or even brilliant” [here intelligent] “discovery” does not by itself satisfy the §101  inquiry” which was further corroborated by “SAP Am, Inc v InvestPic, LLC, No 2017-2081, 2018 BL 275354 (Fed. Cir.Aug.02, 2018)”: “even if one assumes that the techniques claimed are groundbreaking, innovative, or even brilliant” [akin to what is further argued here at Remarks 11/01/2021 p.18 ¶5 to p.19 ¶5]. “An advance of that nature is ineligible for patenting”. Simply said here, as in “SAP” no matter how much of an advance” [here intelligence] in the field the claims [would] recite the advance [would still] lie entirely in the realm of abstract ideas” with no plausibly alleged innovation in non-abstract application realm. This is further corroborated by “Versata Dev Grp, Inc v SAP Am, Inc 115 USPQ2d 1681 Fed Cir 2015” undelaying the difference between improvement to entrepreneurial goal objective [argued throughout Remarks 11/01/2021] and an actual improvement to actual technology. MPEP 2106.04. 
	Accordingly, Examiner submits that the character as a whole of the claims is still undeniably abstract per Step 2A prong one.  

Step 2A / Prong 2: Remarks 11/01/2021 p.20 ¶3- p.22 ¶3 points to improvement in functioning of a computer. Specifically, it is asserted at Remarks 11/01/2021 p.21 last ¶ to p.22 ¶1 that “... simulation component for simulating an expected reward ...”  provides for an improvement in functioning of the control server, since the server can simulate or synthesize an estimated reward based on “two or more promotional products”. Moreover, Remarks 11/01/2021 p.22 ¶1 asserts that the intelligent agent is further enabled using “a sensor input component for receiving sensor data comprising a measured reward”. The ability for the intelligent agent to provide the noted simulation requires the intelligent agent model which is argued to reduce the overhead and the processing of the control server. Absent the intelligent agent of the amended claims, the control server might otherwise have to select promotional products, by exhaustively testing combinations of products in order to determine the associated reward, which may amount to a large savings of computer operations based on the significant processing required for a large product database or transaction database. Thus, Applicant concludes that similar to the allowed claims in “DDR”, the current claims 18-43 are directed to a solution necessarily rooted in computer technology (e.g. “generating an intelligent agent model”).
	Examiner fully considered Applicant’s argument but respectfully disagrees finding it unpersuasive. Examiner again points to MPEP 2106.05(a)II: it is important to keep in mind that an improvement in the abstract idea itself (e.g.  fundamental economic concept) is not an improvement in technology. For example MPEP 2106.04 I. cited “Myriad, 569 U.S. at 591, 106 USPQ2d at 1979”: to state that a “groundbreaking, innovative, or even brilliant discovery” does not by itself satisfy the §101  inquiry” was further corroborated by SAP Am, Inc v InvestPic, LLC, No 2017-2081, 2018 BL 275354 (Fed. Cir.Aug.02, 2018)”: “even if one assumes that the techniques claimed are groundbreaking, innovative, or even brilliant”. “An advance of that nature is ineligible for patenting”. This is reflected here at Remarks 11/01/2021 p.22 ¶1 in Applicant’s allegation that absent the intelligent agent, the control server might otherwise have to select promotional products, for example, by exhaustively testing combinations of products in order to determine the associated reward, which may amount to a large savings of computer operations based on the significant processing required for a large product database or transaction database.
	Thus, the solution’s result is still an improvement of the abstract process itself. 
	Examiner also notes that consideration for “Enfish” made by Applicant at Remarks 11/01/2021 p.18 ¶1-¶2 and for “McRO” made by Applicant at Remarks 11/01/2021 p.15 ¶ 2- p.16 ¶3 at Step 2A prong one, is better applicable to Step 2A prong two when considered under MPEP 2106.04(d)(1). Thus, such case law are addressed here.  
	Examiner follows said guidance finding that “Enfish” claims were directed improvement in computer capabilities conferred by self-referential table for a computer database. Examiner also finds that the eligible McRO’s claims were directed to computer-related technology conferred by automatic lip synchronization and facial expression animation. Also, per MPEP 2106.05(a) considerations cited by MPEP 2106.04(d) I, the “DDR’s” claims improved to functioning of computer since they modified conventional Internet hyperlink protocol to dynamically produce a dual-source hybrid webpage.
	Here however, there is nothing akin to the technological details of self-referential storage in “Enfish”, the automatic lip synchronization and facial expression animation in
“McRO” or the modified conventional Internet hyperlink protocol to dynamically produce a dual-source hybrid webpage as in “DDR”. Rather here, the argued additional elements [i.e. “intelligent agent”] are used to execute retail software operation for retail merchandise planning, per Remarks 11/01/2021 p.14 ¶4.
	Specifically, the claims recite “determining an at least one feature of the transformed retail data” previously recited as “comprising at least one selected from the group of customer data, product data, transaction data, price data, promotion data, store data and time data, the retail data corresponding to a time series having one or more time periods” which, when tested per MPEP 2106.05(f), fall under the use of a computer or 1. Under the same MPEP 2106.05(f) the additional elements [here retail based “sensor” and “memory”] apply the abstract idea by 
receiving data2  [here  “receiving sensor dataPage 2 of 33US Patent Appl. No. 16/834,628 Amdt. dated November 1, 2021Reply to Office Action of July 7, 2021comprising a measured reward”] and storing data3 [here “storing the expected reward and the measured reward, and the intelligent agent model”]. The same MPEP 2106.05(f) states that the capabilities of the additional computer-based elements to collect and manipulate [here “transforming”] data4 [here “retail data”] are also examples of applying the abstract idea.  The same MPEP 2106.05(f) further states the capabilities of the additional computer-based elements [here “intelligent agent”, “processors”, “memory”, etc.], to execute the abstract business method5 [here Remarks 11/01/2021 p.14 ¶1, ¶4, p.17 ¶3, p.18 ¶6, p.19 ¶2] and require use of software6 [here “intelligent agent” and “simulation component”] to tailor information7 [here “simulating expected reward based on two or more promotional products”] and provide it to the user on a generic computer, are similar examples of applying the abstract idea.
	Such computerized functions or capabilities of the additional, computer-based elements to apply the abstract idea do not integrate the abstract idea into a practical application per MPEP 2106.05(f). Step 2A prong two. 
	Similarly, claiming the improved speed or efficiency inherent with applying the abstract idea on a computer8 does not integrate a judicial exception into a practical application or provide an inventive concept. For example, a process for monitoring audit log data executed on a general-purpose computer where the increased speed in the process comes from capabilities of the computer9 does not integrate a judicial exception into a practical application or provide an inventive concept. This is reflected here in Applicant’s allegation at Remarks 11/01/2021 p.22 ¶1 that absent the intelligent agent of 
	Accordingly, there is also a preponderance of legal evidence for the additional, computer-based elements not integrating the abstract idea. Step 2A prong two.
---------------------------------------------------------------------------------------------------------------------  
Response to prior art arguments
Remarks 11/01/2021 p.23-p.32 argues that the prior art does not teach “generating an intelligent agent model for operating the intelligent agent ... providing an intelligent agent module at a control server, the intelligent agent module for providing the intelligent agent, the intelligent agent module comprising a simulation component for simulating an expected reward based on the two or more promotional products, a sensor input component for receiving sensor data comprising a measured reward, a memory component for storing the expected reward and the measured reward, and the intelligent agent model”.
    Applicant’s prior art argument was considered but moot in view of new grounds of rejection.
	* Ouimet; Kenneth J. US 20150324828 A1 hereinafter Ouimet, and 
	* Zhou et al, US 20170221086 A1 hereinafter Zhou are relied upon by Examiner. 
Ouimet teaches: “generating an intelligent agent model for operating the intelligent agent…” 
          (Ouimet ¶ [0056] 1st sentence: computer hardware or software generates intelligent agents. For example, ¶ [0158] the agent is configured with maxim discounts for specific products. Global maximum discount % is also configurable. A sales agent is configured to automatically consider maxim discount for each product to be a certain value relative to cost of that particular good to that particular member of commerce. A sales agent can be configured to have blanket 1% profit margin maxim discount while additionally authorizing greater discounts on specific products the retailer or manufacturer wants to promote. ¶ [0159] 1st sentence: the agent 108 is configured with a profit share percentage. ¶ [0042] 5th sentence: the agent is configured with weighted attributes for raw materials and equipment needed to nd sentence: the agent is configured to offer larger discounts to consumers with shopping lists including competing retailers. ¶ [0129] 1st sentence: the agent is configured to offer larger discounts to consumers that have an intent to buy, or a history of buying, the products of competing manufacturers).
	- “providing an intelligent agent module at a control server the intelligent agent module for providing the intelligent agent” (Ouimet ¶ [0048] 1st sentence: intelligent personal agents 54 are available to consumers 42-44, retailers 46-50, and manufacturers 22. ¶ [0049] 4th-5th sentences: devices and apps used by members of commerce connect API of intelligent personal agent over a network of distributed & interconnected routers, gateways, switches, servers, each with unique protocol address to communicate between individual computers, nodes, devices within the network. ¶ [0079] 3rd sentence: computer system utilizes API by sending API call to computer system that is executing computer code of consumer agent. ¶ [0210] 2nd sentence: server detects that consumer has an associated agent), “the intelligent agent module comprising a simulation component for simulating an expected reward based on the two or more promotional products” (Ouimet ¶ [0070] 6th, 8th sentences: agent 114 projects or simulates how well different discounts provided to different classifications of consumers would work and generates reports showing what steps could be taken and projecting the total number of additional sales that could be won by authorizing certain discounts on specific products or product classes to specific consumers or consumer groups. Thus at ¶ [0070] 6th-8th sentences retailer agent 114 projects how well different discounts provided to different classifications of consumers would work. Retailer agent 114 knows how big of a discount would be required to get retailer 116 selected as the place of purchase. Retailer agent 114 generates reports showing what steps could be taken and projecting the total number of additional sales that could be won by authorizing certain discounts on specific products or product classes to specific consumers or consumer groups), “a sensor input component for receiving sensor dataPage 2 of 33US Patent Appl. No. 16/834,628 Amdt. dated November 1, 2021Reply to Office Action of July 7, 2021comprising a measured reward” (Ouimet ¶ [0070] 7th-8th sentences: agent 114 has visibility into overall process. ¶ [0144] 2nd-3rd sentences: agent 104 monitors location of consumer utilizing app on mobile phone carried by consumer and automatically renegotiate new offers from new retailers as needed when consumer travels to new locations. ¶ [0105] 2nd sentence every $ spent by manufacturer 110 on providing discounts through manufacturer agent 108 is traceable to the specific retailer or manufacturer to which the discount was given. ¶ [0214] last sentence: all sales resulting from webpage 650 are trackable to the webpage, each $ spent is trackable to the specific sale that generated th sentence: agent 114 integrates with retailer inventory system and automatically offers greater discounts on products that are overstocked. ¶ [0139] 2nd sentence: sales agents identify most profitable targets for marketing $ and offer discounts to consumers that will generate profit for retailer or manufacturer. ¶ [0226] 3rd-8th sentences: histogram 714 is generated by accessing purchase history stored in central database 56, and graphs each purchase of product 712 within a recent time period, and shows how many units of product 712 were purchased within predetermined price ranges. In Fig.12d, the normal retail price of product 712 is $1.39 where 75 consumers received no or minimal discount, and purchased the product for between $1.30-$1.40. Over 200 consumers received a good discount and purchased the product 712 for between $1.00-$1.10. 150 consumers received a really good discount and paid between $0.70-$0.80, while about 50 consumers received best available discount and paid between $0.40-$0.50), “a memory component for storing the ” {price ranges} “” (Ouimet ¶ [0226] 3rd sentence: histogram 714 is generated by accessing purchase history data stored in central database 56. Histogram 714 graphs each purchase of product 712 within a recent time period, and shows how many units of product 712 were purchased within predetermined price ranges. ¶ [0056] 1st sentence: 
computer hardware or software system hosts the intelligent personal agents)
* Further *
Zhou in analogous art of selecting promotions for retail products teaches or suggests: 
	- “a memory component for storing the expected reward and the measured reward, and the intelligent agent model” (Zhou ¶ [0023] 2nd sentence: Database 127 may store: coupon distribution history, coupon redemption history and marketing campaign data for use in predicting consumer behavior and generating optimal parameters for coupons.
       Zhou ¶ [0036]: all predicted redemption timestamps Trh of coupons must be less than or equal to the end timestamp E of the campaign. ¶ [0050] 3rd-5th sentences: it can be determined that A usually spends 20 USD and redeems a coupon to obtain a discount of 1 USD. Therefore, A pays 19 USD for each workday. On the other hand, the framework may determine from the historical consumption data that customer B is very coupon-sensitive, which means that customer B only uses the on-demand transportation services during weekends when the coupon redemption value is 10 USD and ROI is very low.
      Zhou ¶ [0052] Consider the case if the coupon with 10 USD redemption value is offered to customer B. From the historical data, the framework can predict that customer B only uses has a coupon with 10 USD and he will not pay more than 5 USD (e.g., more willing to take a bus in this case). The transportation service only costs 15 USD, so customer B only pays 5 USD. In this case, the returns are only 5 USD compared to 190 USD gained from customer A.
      Zhou ¶ [0033] 3rd sentence: Each customer Ui may be associated with the historical sales order Sij with original price Oij, discount Dij with the coupon Cij, actual amount Aij and the timestamp of the sales order Tij1, wherein i represents the index of the customer and j represents the index of the historical sales order).
---------------------------------------------------------------------------------------------------------------------
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18-43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st ¶, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 18, 31 have been amended to recite, the newly added matter of: 
	* “a memory component for storing the expected reward and the measured reward, and the intelligent agent model”
	However, the Original Disclosure does not appear to provide clear, deliberate and sufficient support to show that Applicant had possession for the newly added matter of 
“a memory component for storing” 3 distinct features namely: “expected reward and the measured reward, and the intelligent agent model” as newly amended.
Claims 19-30 are dependent and rejected upon rejected parent independent Claim 18. 
Claims 32-43 are dependent and rejected upon ejected parent independent Claim 31.
	Examiner recommends that Applicant amend Claims 18, 31 based on support in the Original Disclosure. Clarifications and/or corrections are required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 18-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), ¶2, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 18 is independent and was amended to recite among others: “A method of generating an intelligent agent model for operating an intelligent agent, comprising”:
	- […]
	- “generating an intelligent agent model for operating the intelligent agent, the intelligent agent model comprising”:
		- “the at least one feature of the transformed retail data”; “and” 
		- “a control policy for operating the intelligent agent for selecting the two or more promotional products”. Similarly,  
Claim 31 is independent and was amended to recite among others: “A system for generating an intelligent agent model for operating an intelligent agent, comprising”:
		- “an intelligent agent module, the intelligent agent module for providing 	the intelligent agent, the intelligent agent module comprising a simulation 	component for simulating an expected reward based on the two or 	more promotional 	products based on an intelligent agent model, a sensor 	input component for receiving sensor data comprising a measured reward”,
	I. Claims 18, 31 are rendered vague and indefinite because there is insufficient antecedent basis for “the two or more promotional products” recited in each claim. 
	II. Claims 18, 31 also appear to give weight to the preamble since after recitation of “an intelligent agent” at the preamble, the subsequent recitations are referred to as “the intelligent agent”. Yet, each of Claims 18, 31 subsequently recite “an intelligent agent model” rendering said claims vague and indefinite because it is unclear if it refers back to “an intelligent agent model” antecedently recited at preamble of Claims 18, 31. 
Claim 18 is recommended to be amended to recite, among others: “A method of generating an intelligent agent model for operating an intelligent agent, comprising”:
	- “generating the intelligent agent model for operating the intelligent agent, the intelligent agent model comprising”:
		- “the at least one feature of the transformed retail data”; “and” 
		- “a control policy for operating the intelligent agent for selecting  
Claim 31 is recommended to be similarly amended to recite among others: “A system for generating an intelligent agent model for operating an intelligent agent, comprising”:
	- […]
		- “an intelligent agent module, the intelligent agent module for providing 	the intelligent agent, the intelligent agent module comprising a simulation 	component for simulating an expected reward based on the intelligent agent model, a sensor 	input component for receiving sensor data comprising a measured reward”,
          Claims 19-30 are dependent and rejected upon rejected parent independent Claim 18. 
          Claims 32-43 are dependent and rejected upon ejected parent independent Claim 31.
Clarifications and/or corrections are required.

---------------------------------------------------------------------------------------------------------------------
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 18-43 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea, here abstract idea) without significantly more. The claim(s) recite(s),
or at least describe or set forth the abstract idea as follows, except where strikethrough:
…generating an intelligent agent model for operating an intelligent agent, comprising”: 
	- “receiving retail data ”;
/ “…generating an intelligent agent model for operating an intelligent agent comprising: 
	“a :
receive the retail data from at least one retailer computer system”;
	- “transforming / transform the retail data, the retail data comprising at least one selected from the group of customer data, product data, transaction data, price data, promotion data, store data and time data, the retail data corresponding to a time series having one or more time periods”;
	- “determining an at least one feature of the transformed retail data”;
	- “generating / generate an intelligent model for operating the intelligent agent, the intelligent agent model comprising”:
		- “the at least one feature of the transformed retail data”; “and” 
		- “a control policy for the two or more promotional products”
	- “providing an intelligent agent module at a control server, the intelligent agent module for providing the intelligent agent, the intelligent agent module comprising a simulation component for simulating an expected reward based on the two or more promotional products, a sensor input component for receiving sensor dataPage 2 of 33US Patent Appl. No. 16/834,628 Amdt. dated November 1, 2021Reply to Office Action of July 7, 2021comprising a measured reward, a memory component for storing the expected reward and the measured reward, and the intelligent agent model”
(independent Claims 18, 31)
	- “determining a power spectrum based on the retail data by applying a Fourier transform to the retail data”; “and”
	- “wherein the intelligent agent model further comprises the power spectrum”
(dependent Claims 19, 32)
“wherein the determining the at least one feature of the retail data further comprises”:
	- “determining the at least one feature of the retail data for each time period based on an association rule mining function”; “and”
	- “wherein the at least one feature of the retail data comprises an N x N matrix”.
(dependent Claims 20, 33)
	- “determining a set of relevant features from the at least one feature of the retail data based on a linear correlation of each feature in the at least one feature of the retail data with a metric”                    (dependent Claims 21, 34) 
	- “determining a set of relevant features from the at least one feature of the retail data based on a principal component analysis of each feature in the at least one feature of the retail data with a metric” (dependent Claims 22, 35)
	- “determining a set of relevant features from the at least one feature of the retail data based on a least absolute shrinkage and selection operator (LASSO) analysis”
(dependent Claims 23, 36)
	- “determining a set of relevant features from the at least one feature of the retail data based on a deep 
(dependent Claims 24, 37)
	“wherein the set of relevant features includes one or more feature types, the one or more feature types comprising: a cannibalization type, a cadence type, an associated sales type, a price elasticity type, and a forward buying type”.
(dependent Claims 25, 38)
	- “the retail data further comprises a product hierarchy”; “and”
	- “the one or more feature types further comprises: a product hierarchy type”
(dependent Claims 26, 39)
	- “the transaction data comprises point-of-sale data”;
	- “promotion data comprises at least one selected from the group of” “promotion master data, promotion product master data, and promotion product customer data”;
	- “the product data comprises product master data”;
	- “the store data comprises” “store data”, “store master data”, “planogram data”, “store grouping data”.              (dependent Claims 27, 40)
	 “wherein the transforming the retail data further comprises”:
	- “apply a holiday adjustment function to retail data, wherein holiday adjustment function corrects for calendar date variations in holidays from a first time period to a second time period”                  (dependent Claims 28, 41)
	- “wherein the association rule mining function is an aprioriTID algorithm”
(dependent Claims 29, 42)
- “determining the control policy for the intelligent agent model, by”,
	- “executing a reward function based on the retail data for each time period in the one or more time periods”;
	- “selecting one or more coefficients that maximize the output of the reward function for the one or more time periods”; “and”
	- “wherein the control policy further comprises the one or more coefficients”                               
(dependent Claims 30, 43)
Examiner again points to MPEP 2106.04(a)(2)II to submit that the character as a whole of the claims under broadest reasonable interpretation cover the abstract grouping of “Certain Methods of Organizing Human Activities” including: 
	* fundamental economic practices and commercial interactions i.e. marketing, sales activities,  business relations [here: “retail data comprising at least one selected from the group of customer data, product data, transaction data, price data, promotion data, store data and time data, the retail data corresponding to a time series having one or more time periods”, “ control policy for selecting the two or more promotional products”
at independent Claims 18, 31; “cannibalization type”, “sales type, price elasticity type, forward buying type” at dependent Claims 25, 38, “product hierarchy type”-dependent Claims 26, 39, “point-of-sale data”; “promotion data includes” “promotion master data”, “promotion product master data”, “promotion product customer data”; “store data”, “store master data”, “planogram data”, “store grouping data” at dependent Claims 27,40, “holiday adjustment function to retail data” at dependent Claims 28, 41, “reward function based on retail data, maximize output of reward” at  dependent Claims 30, 43]
	* implementable through a combination of abstract “Mathematical Concepts” expressed in words in light of MPEP 2106.04(a)(2) (I) [here “generating” “model” at independent Claims 18, 31 with further explanations of “determining power spectrum based on retail data by applying Fourier transform to retail data” at dependent Claims 19, 32, “determining feature of retail data on association rule mining function”; “and” “wherein feature comprises an N x N matrix” at dependent Claims 20, 33, “determining features based on linear correlation in at least one feature of retail data with metric” at dependent Claims 21, 34 “determining a set of relevant features from the at least one feature of the retail data based on a principle component analysis of each feature in the at least one feature of the retail data with a metric” at dependent Claims 22, 35, “determining a set of relevant features from feature based on a least absolute shrinkage & selection operator (LASSO) analysis” at dependent Claims 23, 36;  “determining a set of relevant features from the at least one feature based on a deep” “analysis” at dependent Claims 24, 37; “adjustment function to retail data, wherein holiday adjustment function corrects for calendar date variations in holidays from first to second time period” at dependent Claims 28, 41 “wherein association rule mining function is an aprioriTID algorithm” at dependent “selecting coefficients that maximize the output of the reward function for the one or more time periods at dependent Claims 30, 43].
	Thus, there is a preponderance of evidence demonstrating that the claims recite, set forth or describe the abstract exception per Step 2A prong one. MPEP 2106.04(a)(2).
	This judicial exception is not integrated into a practical application because the additional computer-based elements of as initially strikethrough above, are merely used to apply the abstract idea. see MPEP 2106.04(d) citing MPEP 2106.05(f). The fact that here Claims 31-37, 41, 43 require a “processor” to apply the abstract method or algorithm [above at dependent Claims 19-24, 29, 30, 32-37, 42, 43]10, said processor being in communication with a “memory” Claim 31 that generally recited store econometric [here “retail”] data. Under broadest reasonable interpretation, such computer functions represent mere examples of invoking computers as tools11 [here “operating an intelligent agent”] including requiring the use of software [here “intelligent agent”] to tailor information and provide it to the user [here “control policy for operating an intelligent agent for selecting promotional products, the intelligent agent coupled to an operational system”] which do not integrate the abstract idea into a practical application. Under the same MPEP 2106.05(f) the additional elements [here retail based “sensor” and “memory”] apply the abstract idea by receiving data12  [here  “receiving sensor dataPage 2 of 33US Patent Appl. No. 16/834,628 Amdt. dated November 1, 2021Reply to Office Action of July 7, 2021comprising a measured reward”] and storing data13 [here “storing the expected reward and the measured reward, and the intelligent agent model”]. The same MPEP 2106.05(f) states that the capabilities of the additional computer-based elements to collect and manipulate [here “transforming”] data14 [here “retail data”] are also examples of applying the abstract idea.  The same MPEP 2106.05(f) further states the capabilities of the additional computer-based elements [here “intelligent agent”, “processors”, “memory”, etc.], to 15 [here Remarks 11/01/2021 p.14 ¶1, ¶4, p.17 ¶3, p.18 ¶6, p.19 ¶2] and require use of software16 [here “intelligent agent” and “simulation component”] to tailor information17 [here “simulating expected reward based on two or more promotional products”] and provide it to the user on a generic computer, are similar examples of applying the abstract idea. Such computerized functions or capabilities of the additional, computer-based elements to apply the abstract idea do not integrate the abstract idea into a practical application per MPEP 2106.05(f). Step 2A prong two. 
	Alternatively, the combination of the additional computer-based elements [initially strikethrough above] could also be viewed to merely link the abstract idea [supra] to a field of use or technological environment. For example, limiting combination of collecting information, analyzing it, and displaying certain results of collection & analysis [above] to technological environment18 [here “processor, memory, intelligent agent”] represent, mere examples of field of use or technological environment which also do not integrate abstract idea into practical application. see MPEP2106.04(d) citing MPEP2106.05(h). 
--------------------------------------------------------------------------------------------------------------------
	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as shown above, the additional computer-based elements merely apply the already recited abstract idea, [MPEP 2106.05(f)], and/or limit the abstract idea to a field of use or technological environment [MPEP 2106.05(h)]. For these reasons, said computer-based additional elements similarly do not provide significantly more than the abstract idea itself in light of MPEP 2106.05(f) and/or (h) as sufficient option for evidence. Also, assuming arguendo that, in addition to MPEP 2106.05(f) and/or (h), additional evidence would further be required at Step 2B to demonstrate that the above combination of additional elements are well-understood routine, conventional, Examiner would further point MPEP 2106.05(d): 
        	* MPEP 2106.05(d) II finding the storing and retrieving information in memory19
20  [akin here to “memory having: retail data, the retail data comprising at least one of customer data, product data, transaction data, price data, promotion data, store data and time data, the retail data corresponding to a time series having one or more time periods”] as well-understood, routine or conventional.
	* MPEP 2106.05(d) I (2) is alternatively relied upon by Examiner, as needed, to point evidence at the Applicant’s Original Disclosure. Specifically, Examiner points to
	- Original Specification ¶ [00055] 1st sentence states: “Reference is made to Fig. 1, which shows an autonomous enterprise planning system according to an embodiment of the present invention and indicated generally by reference 100”.
	- Original Spec. ¶ [0056] last sentence: “The particular implementation details will be within the understanding of those skilled in the art of computers and computer programming”.
	- Original Specification ¶ [00085] last sentence: “The particular implementation details for the aprioriT/D algorithm will be readily within the understanding of those skilled in the art”.
	- Original Specification ¶ [000120] states: “It will be further appreciated that in a practical system, the product selection solutions (or control inputs) will rarely be 100 per cent executed without …human intuition”.
	- Original Specification ¶ [00124] 1st sentence,  reciting at a high level of generality: “Reference is next made to Fig. 6, which shows in diagrammatic form high level data platform architecture for the retail planning system 100 of Fig. 1, according to an exemplary implementation and indicated generally by reference 600”.
	- Original Specification ¶ [00146] last sentence states: “The particular implementation details of the modules and functionality for the client access layer 930 will readily be within the understanding of one skilled in the art”.
	- Original Specification ¶ [000155] states: “The specific implementation details of the software objects and/or program modules and/or hardware components will be within the knowledge and understanding of one skilled in the art”.
	- Original Specification ¶ [000156]: “The present invention may be embodied in other specific forms without departing from the spirit or essential characteristics thereof. Certain adaptations and modifications of the invention will be obvious to those skilled in the art”.
	- Original Specification ¶ [0003] last sentence could be construed as admitting that [at retailers” [might not have the time but might have the]  “tools to do any in depth analysis”, by virtue of using conjunction “or” as follows: “...retailers do not have the time and/or tools to do any in depth analysis”.
	- Autoencoder, wikipedia, archives org, July 20th, 2017, disclosing “deep neural network auto encoder analysis” of dependent claims 24, 37 at a high level of generality. 
- In conclusion -
Claims 18-43 although directed to statutory categories (“method” or process, “system” or machine) they still recite, or at least set forth or describe the abstract idea (Step 2A prong one), with their additional, computer based elements not integrating the abstract idea into a practical application (Step 2A prong two) or providing significantly more than the abstract idea itself (Step 2B). Thus, the claims are not patent eligible. 
---------------------------------------------------------------------------------------------------------------------
Rejections under 35 § U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 18, 31 are rejected under 35 U.S.C. 103 as being unpatentable over 
       * Ouimet; Kenneth J. US 20150324828 A1 hereinafter Ouimet, in view of
       * Zhou et al, US 20170221086 A1 hereinafter Zhou. As per,
Claims 18, 31
Ouimet teaches or suggests: “A method of generating an intelligent agent model for operating an intelligent agent, comprising”: / “system for determining a retail promotional model for selecting promotional products, comprising: a memory, the memory having: retail data, the retail data comprising at least one of customer data, product data, transaction data, price data, promotion data, store data and time data, the retail data corresponding to a time series having one or more time periods; a processor in communication with the memory, the processor configured to” (Figs. 1-5, ¶ [0050- [0053]):
	- “receiving retail data from at least one retailer computer system” (Ouimet ¶ [0077] 4th sentence: obtain information about retailers, products etc. stored in central database nd sentence noting an example of retrieving a list of product identifiers)
	- “transforming the retail data, the retail data comprising at least one selected from the group of customer data, product data, transaction data, price data, promotion data and time data, the retail data corresponding to a time series having one or more time periods” (Ouimet ¶ [0034] 1st, 6th sentences: Fig.1 illustrates a typical commerce system that would benefit from intelligent personal agents identifying and acting on intent to buy. Retailer 10 changes or updates business plan 12 as needed or desired. For example 
        Ouimet ¶ [0035] 2nd sentence: Retailer 10 updates its business plan 12 for increasing number of transactions between retailer 10 and consumer 14 or increasing total number of consumers engaged in transactions with retailer, thus increasing revenue and profit. 
        Ouimet ¶ [0064] 2nd-4th sentences: Control system 118 automatically updates service provider 102 when retailer 116 begins carrying new product or discontinues old product. When retailer 116 changes price on product, control system 118 automatically updates service provider 102 with new prices. Retailer 116 updates service provider 102 periodically with inventory levels of various products, including when products become out of stock or back in stock. ¶ [0069] 3rd sentence noting an example where: data downloaded from manufacturer agent 108 via API is used by control system 112 to modify sales forecasts, develop new product lines, and determine how well the negotiation strategy configured in manufacturer agent 108 is achieving the goals of manufacturer 110
          Ouimet ¶ [0064] 4th sentence: retailer 116 updates service provider 102 periodically with the inventory levels of various products, including when products become out of stock or back in stock. ¶ [0103] 3rd sentence: Service provider 102 monitors total discounts redeemed for each manufacturer at each retailer, and periodically reports the values to each party involved. ¶ [0105] 3rd sentence: Management at manufacturer 110 evaluates effectiveness by reviewing reports of all discounts given for configurable time periods, and including statistics on size of discounts & groups of consumers receiving discounts);
	- “determining an at least one feature of the transformed retail data”
        (Ouimet ¶ [0047] 3rd-4th sentences: intelligent personal agent 54 representing retailer recognizes an intent to buy for retailer that wants to stock televisions. Intelligent personal agent 54 understands consumer trends and can purchase televisions from manufacturers and with attributes which will result in maximum sales and profit for retailers 46-50
rd, 6th - 8th sentences noting a different example where: Retailer 116 has access to detailed information on consumers receiving discount offers, as well as consumers who have intent to buy products sold at retailer 116 & competing retailers. Retailer 116 uses retailer agent 114 to project how well different discounts provided to different classifications of consumers would work. Retailer agent 114 has visibility into the overall negotiation process of service provider 102, and knows for each negotiated consumer purchase how big of a discount or other consideration would be required to get retailer 116 selected as place of purchase. Retailer agent 114 generates reports showing what steps could be taken and projecting the total number of additional sales that could be won by authorizing certain discounts on specific products or product classes to specific consumers or consumer groups. Manufacturer agent 108 provides similar functionality.
	Ouimet ¶ [0047] last sentence: Intelligent personal agent 54 understands consumer trends and can purchase televisions from manufacturers and with attributes which will result in maximum sales and profit for retailers 46-50. ¶ [0102] 2nd sentence: Service provider 102 identifies trends across multiple retailers and manufacturers to help identify products desirable to consumers
	Ouimet ¶ [0132] Utilizing intent to buy 122 provides a significant technological advancement over prior art methods of analyzing consumer behavior for pricing models. Prior to analyzing intent to buy 122, pricing models were based on backward looking data. Considering what consumers intend to buy in the future, not just what the consumers have purchased in the past, allows advanced one-to-one negotiations with increased probability of positive purchasing decisions by consumers);
	- “generating an intelligent agent model for operating the intelligent agent, the intelligent agent model comprising”:
		- “the at least one feature of the transformed retail data”; “and”
          (Ouimet ¶ [0056] 1st sentence: computer hardware or software generates and hosts intelligent agents. For example, ¶ [0158] the agent is configured with maxim discounts for specific products. Global maximum discount % is also configurable. A sales agent can be configured to automatically consider maxim discount for each product to be a certain value relative to cost of that particular good to that particular member of commerce. That is, retailer agent knows the wholesale cost of each product retailer sells, and automatically st sentence: the agent 108 is configured with a profit share percentage. ¶ [0042] 5th sentence: the agent is configured with weighted attributes for raw materials and equipment needed to produce goods. ¶ [0065]-¶ [0066] other details. ¶ [0128] 2nd sentence: the agent is configured to offer larger discounts to consumers with shopping lists including competing retailers. ¶ [0129] 1st sentence: the agent is configured to offer larger discounts to consumers that have an intent to buy, or a history of buying, the products of competing manufacturers).
	- “a control policy for operating the intelligent agent for the two or more selecting promotional products” (Ouimet Fig. 3 emphasis on element 54<->56, Figs.4-5, ¶ [0045] last 2 sentences noting: intelligent agent evaluates consumer trends and determine that stocking certain goods from certain manufacturers would improve profits. Intelligent agents representing retailer 46-50 also evaluate offers from intelligent personal agents representing manufacturers to determine if stocking a different manufacturer's goods would increase profit due to a discount offer. ¶ [0047] intelligent agent representing a retailer recognizes intent to buy for retailer that wants to stock high-definition televisions. Intelligent agent understands consumer trends and can purchase televisions from manufacturers and with attributes which will result in maximum sales and profit.
	Ouimet ¶ [0070] Control system 118 downloads data from service provider 102 via retailer agent 114 and receives live updates of one-to-one offers as intelligent personal agent 114 negotiates the offers. Retailer 116 has access to detailed info on consumers receiving discount offers and consumers who have a intent to buy products sold at retailer 116 & competing retailers. API of retailer agent 114 provides visibility to information about specific competitors & pricing, and details of negotiations being lost to competitors and reasons for losing. Manufacturer agent 108 provides access to similar info. Retailer 116 uses retailer agent 114 to project how well different discounts provided to different classifications of consumers would work. Retailer agent 114 has visibility into overall negotiation process of service provider 102 and knows for each negotiated consumer purchase how big of a discount or other consideration would be required to get retailer 
	Ouimet ¶ [0105] 2nd sentence: Every cent spent by manufacturer 110 on providing discounts through manufacturer agent 108 is traceable to the specific retailer or manufacturer to which the discount was given.
	Ouimet [0114] 1st sentence intelligent personal agents 104,108,114 select specific products for placement on shopping list 130 based on the relative value of competing products that satisfy intent to buy 122 indicated by the respective member of commerce.
	Ouimet ¶ [0127] Service provider 102 uses discount offer information provided by retailers, suppliers, and manufacturers to respective intelligent personal agents and product data stored in central database 56 to provide one-to-one offer negotiation 126. Retailers and manufacturers provide service provider 102 with discount information so that the service provider can offer optimized discounts to consumer 106 in order to make a sale to the consumer. The discount information includes a maximum discount for each product and a profit share for service provider 102 in the event that service provider 102 generates an additional sale. The profit share specifies a percentage of the incremental profit above the maximum discount that service provider 102 receives as a commission.
	Ouimet ¶ [0128] In other embodiments, retailers and manufacturers program respective intelligent personal agents with other strategic considerations used in one-to-one negotiation 126. Retailer 116 configures retailer agent 114 to offer larger discounts to consumers with shopping lists including competing retailers. Retailer agent 114 offers smaller discounts to consumers that already frequent retailer 116. Thus, retailer 116 saves spending marketing dollars on customers who already prefer retailer 116, and targets customers who are likely to be swayed into patronizing the retailer, thus saving retailer 116 money. Retailer 116 configures retailer agent 114 to offer reduced or no discounts to consumers with a history of patronizing retailers to use offered discounts without purchasing other, more profitable, products. Retailer agent 114 saves retailer 116 from wasting marketing dollars on consumers unlikely to provide significant profit for the retailer. In one embodiment, retailer agent 114 integrates with an inventory system of 
	Ouimet ¶ [0237] Retailers and manufacturers have visibility to certain preferences of consumer 106, as well as certain information on competing manufacturers and retailers. In one embodiment, manufacturer agent 108 understands that consumer 106 prefers green beans produced by manufacturer 110, and does not offer a discount during one-to-one negotiation 126. In another case, manufacturer agent 108 for manufacturer 110 understands that the intelligent personal agent for manufacturer 22 has a winning offer, and consumer agent 104 communicates to losing manufacturer agents what price or discount could switch the consumer agent to putting that particular manufacturer's product on shopping list 130. Intelligent personal agents that are currently losing decide whether to offer the discount required to add that manufacturer's product to shopping list 130 based on preferences and strategy considerations previously entered by the manufacturer. In one embodiment, intelligent personal agents for retailers and manufacturers have visibility into all current discounts on the table, and are able to figure out what offer is needed to become the winning offer.
	Ouimet ¶ [0238] Retailers and manufacturers have visibility to a shopping history of consumer 106 to aid in negotiation strategy. The intelligent personal agent for retailer 48 realizes consumer 106 prefers retailer 116, and that a more aggressive discount is required to switch items on shopping list 130 from retailer 116 to retailer 48. In one embodiment, retailers and manufacturers have visibility to items already on shopping list 130. Retailer 48 has the ability to offer a larger discount on a group of products if consumer agent 104 will switch the entire basket of products to retailer 48. The visibility that retailer agents and manufacturer agents have into the activity of consumers and competing agents allows implementation of advanced negotiation strategies. In one embodiment, control systems of manufacturers and retailers have access to all the data of respective intelligent personal agents via an API, and the negotiation strategy is implemented on the control system. Service provider 102 notifies the intelligent personal agents of retailers and manufacturers when a new intent to buy 122 is available for negotiation, and intelligent personal agents communicate the intent to buy to respective 
	Ouimet ¶ [0248] the goal of manufacturer agent 108 is to determine smallest discount that will result in consumer agent for the consumer selecting the manufacturer's product for inclusion on a shopping list 130. Retailer agents go through a similar process in attempt to get consumers to shop at particular retailer's locations. virtual marketplace provided by service provider 102 enables machine-to-machine commerce. That is decisions during negotiations are computerized and made by intelligent personal agents).

	- “providing an intelligent agent module at a control server the intelligent agent module for providing the intelligent agent” (Ouimet ¶ [0048] 1st sentence: intelligent personal agents 54 are available to consumers 42-44, retailers 46-50, and manufacturers 22. ¶ [0049] 4th-5th sentences: devices and apps used by members of commerce connect API of intelligent personal agent over a network of distributed & interconnected routers, gateways, switches, servers, each with unique protocol address to communicate between the individual computers, nodes, devices within the network. ¶ [0079] 3rd sentence: a computer system utilizes API by sending an API call to the computer system that is executing computer code of consumer agent. ¶ [0210] 2nd sentence: the server detects that consumer has an associated agent), “the intelligent agent module comprising a simulation component for simulating an expected reward based on the two or more promotional products” (Ouimet ¶ [0070] 6th, 8th sentences: agent 114 projects or simulates how well different discounts provided to different classifications of consumers would work and generates reports showing what steps could be taken and projecting the total number of additional sales that could be won by authorizing certain discounts on specific products or product classes to specific consumers or consumer groups. Thus at ¶ [0070] 6th-8th sentences retailer agent 114 projects how well different discounts provided to different classifications of consumers would work. Retailer agent 114 knows how big of a discount would be required to get retailer 116 selected as the place of purchase. Retailer agent , “a sensor input component for receiving sensor dataPage 2 of 33US Patent Appl. No. 16/834,628 Amdt. dated November 1, 2021Reply to Office Action of July 7, 2021comprising a measured reward” (Ouimet ¶ [0070] 7th-8th sentences: agent 114 has visibility into overall process. ¶ [0144] 2nd-3rd sentences: agent 104 monitors location of consumer utilizing app on mobile phone carried by consumer and automatically renegotiate new offers from new retailers as needed when consumer travels to new locations. ¶ [0105] 2nd sentence every $ spent by manufacturer 110 on providing discounts through manufacturer agent 108 is traceable to the specific retailer or manufacturer to which the discount was given. ¶ [0214] last sentence: all sales resulting from webpage 650 are trackable to the webpage, each $ spent is trackable to the specific sale that generated the commission payment. Also ¶ [0128] 7th sentence: agent 114 integrates with retailer inventory system and automatically offers greater discounts on products that are overstocked. ¶ [0139] 2nd sentence: sales agents identify most profitable targets for marketing $ and offer discounts to consumers that will generate profit for retailer or manufacturer. ¶ [0226] 3rd-8th sentences: histogram 714 is generated by accessing purchase history stored in central database 56, and graphs each purchase of product 712 within a recent time period, and shows how many units of product 712 were purchased within predetermined price ranges. In Fig.12d, the normal retail price of product 712 is $1.39 where 75 consumers received no or minimal discount, and purchased the product for between $1.30-$1.40. Over 200 consumers received a good discount and purchased the product 712 for between $1.00-$1.10. 150 consumers received a really good discount and paid between $0.70-$0.80, while about 50 consumers received best available discount and paid between $0.40-$0.50), “a memory component for storing the ” {price ranges} “” (Ouimet ¶ [0226] 3rd sentence: histogram 714 is generated by accessing purchase history data stored in central database 56. Histogram 714 graphs each purchase of product 712 within a recent time period, and shows how many units of product 712 were purchased within predetermined price ranges. ¶ [0056] 1st sentence: 
computer hardware or software system hosts the intelligent personal agents)


Ouimet teaches the storing of {price ranges} but does not explicitly teach 
	- “a memory component for storing the expected reward and the measured reward, and the intelligent agent model” as claimed
* However *
Zhou in analogous art of selecting promotions for retail products teaches or suggests: 
	- “a memory component for storing the expected reward and the measured reward, and the intelligent agent model” (Zhou ¶ [0023] 2nd sentence: Database 127 may store: coupon distribution history, coupon redemption history and marketing campaign data for use in predicting consumer behavior and generating optimal parameters for coupons.
       Zhou ¶ [0036]: all predicted redemption timestamps Trh of coupons must be less than or equal to the end timestamp E of the campaign. ¶ [0050] 3rd-5th sentences: it can be determined that A usually spends 20 USD and redeems a coupon to obtain a discount of 1 USD. Therefore, A pays 19 USD for each workday. On the other hand, the framework may determine from the historical consumption data that customer B is very coupon-sensitive, which means that customer B only uses the on-demand transportation services during weekends when the coupon redemption value is 10 USD and ROI is very low.
      Zhou ¶ [0052] Consider the case if the coupon with 10 USD redemption value is offered to customer B. From the historical data, the framework can predict that customer B only uses the on-demand transportation service when he has a coupon with 10 USD and he will not pay more than 5 USD (e.g., more willing to take a bus in this case). The transportation service only costs 15 USD, so customer B only pays 5 USD. In this case, the returns are only 5 USD compared to 190 USD gained from customer A.
      Zhou ¶ [0033] 3rd sentence: Each customer Ui may be associated with the historical sales order Sij with original price Oij, discount Dij with the coupon Cij, actual amount Aij and the timestamp of the sales order Tij1, wherein i represents the index of the customer and j represents the index of the historical sales order).
It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to have modified Ouimet’s “method”/”system” to have included “a memory component for storing the expected reward and the measured reward, and the intelligent agent model” in view of Zhou to mitigate the complications of the business Ouimet above to optimize electronic coupon offers (Zhou ¶ [0003]-¶ [0006], emphasis on ¶ [0006] last sentence when tested per MPEP G, F). For example, Zhou would had better accounted for seasonal changes in the time series data providing a more rigorous and versatile algorithm (Zhou ¶ [0033] - ¶ [0040]) insights into consumer behaviors (Zhou ¶ [0041] tested per MPEP 2143 G, F). The predictability of such modification is further corroborated by the broad level of skills of one of ordinary skills in the art as corroborated by Ouimet ¶ [0030] 2nd sentence, ¶ [0262], in view of Zhou ¶ [0017], [0053]. Further, the claimed invention can also be viewed as a mere a combination of old elements in a similar field of endeavor dealing with selecting promotions for retail products. In such combination each element merely would have performed the same organizational, data analysis, econometric and storage functions as they did separately. Thus, one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Ouimet in view of Zhou, the results of the combination would have fitted together like pieces of a puzzle in a logical, complementary, technologically feasible and economically desirable manner. It is thus believed that the results of the combination would have been predictable (MPEP 2143 A).
---------------------------------------------------------------------------------------------------------------------
Claims 19, 32 are rejected under 35 U.S.C. 103 as being unpatentable over: 	
	* Ouimet / Zhou as applied to Claims 18, 31, in view of
	* Gilmore et al, US 20170032400 A1 hereinafter Gilmore. As per,
Claims 19, 32 
Ouimet / Zhou does not teach: “further comprising”:
	- “determining a power spectrum based on the retail data by applying a Fourier transform to the retail data”; “and” 
	- “wherein the intelligent agent model further comprises the power spectrum”
* However *
Gilmore in analogous art of product analysis & forecasting teaches or suggests:
	-  “determining a power spectrum based on the retail data by applying a Fourier transform to the retail data”; “and” 
	- “wherein the intelligent agent model further comprises the power spectrum”
	(Gilmore ¶ [0011] last sentence seeks to address the difficulty accounting for st - 2nd sentences: To address these insufficiencies and obtain a more accurate prediction of future time period, Gilmore utilizes particular information about historical pricing trends. First, a prediction module in the back-end of the vehicle data system may apply an autoregressive model used to predict expected fluctuations over a short timescale (e.g., historical records in the past two to three years). 
	Gilmore  ¶ [0195] Fig. 8A shows a plot of observed daily PR data for Honda Civic over two year period beginning on Jan.1, 2012. Price Ratio (PR) is shown on y-axis and time is shown on x-axis. In Fig. 8A, trends in price ratio from seasonality and model year cycle can be seen and large single-day changes, which may often be related to holidays.
	Gilmore ¶ [0196] Fig.8B shows a spectral plot obtained by performing a Fast Fourier Transform (FFT) of daily PR data shown in Fig.8A. In Fig. 8B, x-axis represents a spectrum of frequencies (expressed as days -1) found in FFT of data of Fig. 8A, and y-axis represents spectral power, which is a measure of extent to which a particular frequency contributes to the plot, or signal, shown in Fig. 8A.  In this case, Fig.8B shows spikes at frequencies f=0.03333 (e.g ≈ 1/30 days) and f=0.143 (e.g. ≈ 1/7 days) indicating that the fluctuation in daily PR has strong features with weekly and monthly timescales) 
It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to modify Ouimet / Zhou “method” / ”system” to facilitate cost reduction, performance, fault tolerance, efficiency and scalability for the product offered for sale (Gilmore ¶ [0073] 2nd sentence & MPEP 2143 G and/or F). For example Gilmore would provide a more rigorous insight into the forecasting of the promotional products such as to reveal fluctuations in daily PR due to strong features with weekly and monthly timescales (Gilmore ¶ [0196] & MPEP 2143 G and/or F). Also, to increase the efficiency of the process and timely provide market trend predictions which tailor the results to the individual user's unique specifications, Gilmore would enhance Ouimet / Zhou architecture to be built around a back-end process that creates or pre-computes certain data or components that may be utilized in a real-time front-end process that provides market trend forecasts to users of the vehicle data system (Gilmore ¶ [0180] 1st sentence & MPEP 2143 C, D, G). Moreover, to improve performance of product forecasting necessitated by market forces such for better considering structural features of the market Gilmore would also confer to Ouimet / Zhou improvement in performance such as in terms of the ability to input and model very large amounts of data from numerous sources and, at the same time, provide users with market trend forecasts at the speeds expected by modern computer users (e.g., in real-time (Gilmore ¶ [0179] & MPEP 2143 G). Moreover, as necessary Gilmore ¶ [0190] last sentence would also provide the evidence for a back-end architecture capable of reducing computational load to the processes of Ouimet. The predictability of such further modification is corroborated by their flexibility and adaptability to such changes as demonstrated by Ouimet at ¶ [0030] 2nd sentence, ¶ [0262], Zhou at ¶ [0017] 2nd sentence, and by Gilmore ¶ [0206] supra. For example, Gilmore utilizes trends analogous to Ouimet / Zhou which are used to increase accuracy of the prediction model.  
Further, the claimed invention can also be viewed as mere combination of old analytical elements in a similar product analysis and forecasting field of endeavor. In such combination each element merely would have performed the same analytical function as it did separately. Examiner, as one of ordinary skills in the art, found above that such pieces would run complementary to each other fitting as pieces of a puzzle, thus allowing one of ordinary skill in the art to recognize that, given existing technical ability to combine the elements as evidenced above by Ouimet / Zhou in view of Gilmore, the results of the combination would have been complementary and predictable (MPEP 2143 A).

---------------------------------------------------------------------------------------------------------------------
Claims 20, 21, 23, 25-28, 33, 34, 36, 38-41 are rejected under 35 U.S.C. 103 as being unpatentable over: 	
       * Ouimet / Zhou / Gilmore as applied to claims 19, 32 above, in further view of 
       * Hiranandani; Gaurush et al, US 20180121988 A1 hereinafter Hiranandani. As per, 

Claims 20, 33
Ouimet / Zhou / Gilmore does not teach further teaches or suggests, “wherein the determining the at least one feature of the retail data further comprises”:
	- “determining the at least one feature of the retail data for each time period based on an association rule mining function”; “and”
	- “wherein the at least one feature of the retail data comprises an N x N matrix”.
Hiranandani however in analogous art of analyzing retail data teaches or suggests:
“wherein the determining the at least one feature of the retail data further comprises”:
	- “determining the at least one feature of the retail data for each time period based on an association rule mining function”; “and”
	- “wherein the at least one feature of the retail data comprises an N x N matrix”.
	(Hiranandani ¶ [0094] - ¶ [0095]: 
    PNG
    media_image2.png
    112
    509
    media_image2.png
    Greyscale
 where [Symbol font/0xC4] denotes the convolution operation, x denotes the i-th image, f is the correlation filter template,
G is the desired correlation output for the i-th image and [Symbol font/0x6C] is the regularization parameter. The main idea is to control the shape of the cross-correlation output between the image and the filter. If is a spatial-frequency array (an equivalent of correlation filter template in the image domain). The main idea is to control the shape of the cross-correlation output between the image and the filter. Solving the above optimization problem results in the following closed expression for the correlation filter, 
    PNG
    media_image3.png
    105
    489
    media_image3.png
    Greyscale
, where 
    PNG
    media_image4.png
    40
    30
    media_image4.png
    Greyscale
 denotes the Fourier transform of 
    PNG
    media_image5.png
    44
    43
    media_image5.png
    Greyscale
 and 
    PNG
    media_image6.png
    70
    57
    media_image6.png
    Greyscale
 denotes the diagonal matrix whose diagonal entries are the elements  of 
    PNG
    media_image6.png
    70
    57
    media_image6.png
    Greyscale
 and 
    PNG
    media_image7.png
    31
    28
    media_image7.png
    Greyscale
 denotes the conjugate transpose and I is the identity matrix [as term of art for a NXN square matrix] of appropriate dimensions. By using the correlating filter method, the product recommendation system 120 can determine the approximate pose of the 3D object in a 2D image, such as the 2D viewpoint image). 

It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to modify Ouimet / Zhou / Gilmore “method” / “system” to include the teachings of Hiranandani in order to better track  budget spend of the user 101 and the budget remaining, and based on that performs analysis to recommend advertising channels for maximizing benefit (Hiranandani ¶ [0070] 3rd sentence & MPEP 2143 G) as necessitated by effective use of promotion budget is critical to increasing profit of Ouimet ¶ [0003] 3rd sentence and trend variations expressed by Zhou ¶ [0040] - ¶ [0041], Gilmore ¶ [0006]- ¶ [0007]. On the customer side, the devices that correspond to the same customer can be now identified resulting in providing more targeted digital experience to the customer and making benefit for the user 101 (Hiranandani ¶ [0071] last sentence & MPEP 2143 G). Hiranandani would also enhance Ouimet / Zhou / Gilmore by mitigating Hiranandani at ¶ [0036] 1st sentence, ¶ [0055] last sentence, ¶ [0058] 1st sentence, ¶ [0073] 1st sentence, ¶ [0098] 1st sentence, ¶ [0132], ¶ [0137] 2nd sentence, ¶ [0146].   
Further, the claimed invention can also be viewed as a mere combination of old elements in a similar analyzing retail data field of endeavor. In such combination each element would have merely performed same commercial and analytics functions as it did separately, and one of ordinary skill in the art would have recognized that, given existing technical ability to combine the elements as evidenced by Ouimet / Zhou / Gilmore in further view of Hiranandani, the results of the combination would have fitted together like pieces of a puzzle in a complementary and predictable manner (MPEP 2143 A).

Claims 21, 34 
Ouimet / Zhou / Gilmore / Hiranandani teaches all limitations in claims 20, 33 above. 
Ouimet further teaches or suggests, “further comprising”:
	- “determining a set of relevant features from the at least one feature of the retail data based on a linear correlation of each feature in the at least one feature of the retail data with a metric” (Ouimet ¶ [0036] last 2 sentences: retailer 10 provides additional info to T-LOG data 16 i.e. promotional calendar & events, holidays, seasonality, store set-up, shelf location of products, end-cap displays, flyers, and advertisements, which can be correlated with entries identifying consumer transactions to provide additional info. The info associated with a flyer distribution, e.g., publication medium, run dates, distribution, product location within flyer, and advertised prices, is stored within T-LOG data 16). 

Gilmore in analogous art of product analysis & forecasting also teaches or suggests:
	- “determining a set of relevant features from the at least one feature of the retail data based on a linear correlation of each feature in the at least one feature of the retail data with a metric” (Gilmore ¶ [0061] 2nd sentence: correlating data corresponding to the same person, product etc. Also Gilmore ¶ [0061]4th sentence: correlation between data obtained from different (or the same) data source(s). Gilmore ¶ [0100] 1st sentence: determine correlation between attributes and trims at the attribute level. ¶ [0101] correlation between the two products based on attributes. Gilmore ¶ [0012] 3rd sentence: 
To predict longer-term trends, a linear regression model may be used to account for exogenous factors such as current incentives, freight fees, inventory age for a particular dealer or other factors. See Gilmore ¶ [0113] 3rd snetence, ¶ [0164]-¶ [0165], ¶ [0167] - ¶ [0168], ¶ [0190] 1sts enetcne for additional algorithmic details).

Hiranandani in analogous art of analyzing retail data also teaches or suggests:
	- “determining a set of relevant features from the at least one feature of the retail data based on a linear correlation of each feature in the at least one feature of the retail data with a metric” (Hiranandani ¶ [0093] 3rd - 4th sentences: product recommendation system 120 create a model or otherwise learn from training images. For examples, it determine features of an image of a chair that indicate the chair being in a particular orientation. Hiranandani ¶ [0094] - ¶ [0095] with emphasis on ¶ [0094] 2nd sentence: the correlation filters identify features of a training image that correspond to different locations and/or orientations, and also emphasis on ¶ [0095] last sentence: by using the correlating filter method, the product recommendation system 120 can determine the approximate pose of the 3D object in a 2D image, such as the 2D viewpoint image). 
 Rationales to modify/combine Ouimet/Zhou/Gilmore/Hiranandani were presented above.  

Claims 23, 36 
Ouimet / Zhou / Gilmore / Hiranandani teaches all the limitations above in claims 20, 33. 
Ouimet / Zhou / Gilmore as a combination does not explicitly recite: 
	- “determining a set of relevant features from the at least one feature of the retail data based on a least absolute shrinkage and selection operator (LASSO) analysis”. Yet
Hiranandani in analogous retail analysis teaches or suggests: “further comprising”:
	- “determining a set of relevant features from the at least one feature of the retail data based on a least absolute shrinkage and selection operator (LASSO) analysis”

    PNG
    media_image8.png
    60
    338
    media_image8.png
    Greyscale
 the second is LASSO regression which is a linear function of the features with penalty on the magnitude of weights: Here, r(t) is the predicted rating of the input theme, and w, b are the learned parameters.
	Rationales to further modify/combine Ouimet / Zhou / Gilmore to further include Hiranandani were presented above and reincorporated.  

Claims 25, 38 
Ouimet / Zhou / Gilmore / Hiranandani teaches all limitations in claims 21, 34. 
Ouimet further teaches or suggests: “wherein the set of relevant features includes one or more feature types, the one or more feature types comprising: a cannibalization type, a cadence type, an associated sales type” (Ouimet ¶ [0070] last two sentences: Retailer agent 114 generates reports showing what steps could be taken and projecting the total number of additional sales that could be won by authorizing certain discounts on specific products or product classes to specific consumers or consumer groups. ¶ [0174] last 2 sentences, ¶ [0238] 4th sentence other examples of additional of associated sales type)
“a price elasticity type, and a forward buying type”.

Gilmore in analogous art of product analysis & forecasting also teaches or suggests: “wherein the set of relevant features includes one or more feature types, the one or more feature types comprising: a cannibalization type, a cadence type, an associated sales type” (Gilmore mid-¶ [0038]: historical trends may be segmented by type of price (e.g., a sale price or an upfront price. Gilmore ¶ [0049] 1st sentence: Sales data companies 160 may include any entities that collect any type of product sales data), “a price elasticity type, and a forward buying type”.

Hiranandani in analogous art of analyzing retail data also teaches or suggests: “wherein the set of relevant features includes one or more feature types, the one or more feature types comprising: a cannibalization type, a cadence type, an associated sales type” (Hiranandani ¶ [0045] 1st sentence: Figs. 5A-5C, 7A-7B, 8A-8D ¶ [0045] 1st sentence: style similarity refers to measure of likeness between two products, i.e. likeness of product features. Hiranandani ¶ [0093] 4th - 5th sentences: it can determine features of an image of a chair that indicate the chair being in a particular orientation. Product recommendation a price elasticity type, and a forward buying type”.
	Rationales to further modify/combine Ouimet / Zhou / Gilmore / Hiranandani were presented above and reincorporated.  

Claims 26, 39 
Ouimet / Zhou / Gilmore / Hiranandani teaches all limitations in claims 25, 38 above
Ouimet further teaches or suggests: “wherein”:
	- “the retail data further comprises a product hierarchy”
    (Ouimet ¶ [0133] 4th sentence: Products are grouped by retailer
     Ouimet ¶ [0112] 3rd sentence noting: Retailer 116 configures attributes or classes of goods that the retailer would like to stock for sale
     Ouimet ¶ [0199] Consumer agent 104 maintains consideration sets for different classes or types of products, e.g., detergents, deodorants, salad dressing, sandwich meat, or any other product consumer 106 purchases.); 
	- “the one or more feature types further comprises: a product hierarchy type”
    (Ouimet ¶ [0238] 4th sentence: Retailer 48 has ability to offer a larger discount on group of products if consumer agent 104 will switch entire basket of products to retailer 48)

Gilmore also teaches or suggests: “wherein”:
	- “the retail data further comprises a product hierarchy”
	(Gilmore ¶ [0100] vehicle data system analyze vehicles at model (e.g., Accord, Camry, F-150) level and run analytics at attribute level (drivetrain, powertrain, body type, cab type, bed length, etc.) to determine if there is correlation between attributes and trims at attribute level. Since there are greater number of transactions when binning at an attribute level, attribute level binning may be used instead of trim level binning in these situations, thereby yielding a larger number of historical transactions in a particular data set (relative to just trim level binning), but still relevant, data set to use for processing.	Gilmore ¶ [0101] It will be noted with respect to these data sets that data within a 
	- “the one or more feature types further comprises: a product hierarchy type”
	(Gilmore ¶ [0064] last sentence: this optimization process result data sets corresponding to a particular vehicle or group or type of vehicles, a set of attributes of a vehicle and an associated geography. For example Gilmore discloses at ¶ [0066] 3rd sentence:  The specified vehicle configuration may comprise values for a set of attributes of a desired vehicle such as a make, model, trim level, one or more options, etc.)
Hiranandani also teaches or suggests “wherein”:
	- “the retail data further comprises a product hierarchy”; 
	(Hiranandani ¶ [0127] 2nd - 4th sentences: a candidate product image 502 of a chair that is similar to the augmented product 501 of the chair of Fig.5B is substituted for the chair image of Fig.5B in the viewpoint. The substitution of the augmented product 501 by the candidate product image 502 is based, for example, on the similarity of the augmented product to a candidate product, as described herein. As shown in Fig. 5C, the augmented product 501 of the chair image shown in Fig. 5B has no chair arms, but it is otherwise relatively similar to the candidate chair image shown in Fig. 5C. Hiranandani ¶ [0127] last sentence: As shown, and in accordance with certain example embodiments described herein, the recommendation image may be associated with an offer, such as the 50% off all office chairs! flash banner offer shown in Fig.5C) “and”
	- “the one or more feature types further comprises: a product hierarchy type”
	(Hiranandani ¶ [0045] last sentence: identify similarity of features in three-dimensional models of the two products and determine how similar the two products are based on the amount of matching features in the two products).
    Rationales to modify/combine Ouimet / Zhou / Gilmore / Hiranandani were presented above.  
Claims 27, 40 
Ouimet / Zhou / Gilmore / Hiranandani teaches all the limitations in claims 26, 39 above.
Ouimet further teaches or suggests: “wherein:
	- “the transaction data comprises point-of-sale data”
	(Ouimet ¶ [0256] 2nd sentence: Fig.14b illustrates consumer 106 checking out at point-of-sale (POS) or self-checkout station 760. Ouimet ¶ [0261] last sentence mobile device 290 displays a bar code or QR code on the screen of mobile device which is scanned by scanner 764 in Fig.14b to communicate a loyalty program membership to retailer POS system so that negotiated discounts can be looked up)
	- “the promotion data comprises at least one selected from the group of” “promotion master data , promotion product master data, and promotion product customer data”
	(Ouimet ¶ [0105] 3rd sentence: Management at manufacturer 110 evaluates effectiveness by reviewing reports of all discounts given for configurable time periods and including statistics on size of discounts and the groups of consumers receiving discounts.
	Ouimet ¶ [0128] 4th sentence: Thus, retailer 116 saves spending marketing $ on customers who already prefer retailer and targets customers who likely to be swayed into 	Ouimet ¶ [0129] last 2 sentences: increased discounts to consumers with intent to buy  indicating a competing product helps manufacturer gain new customers and increase market share. In some embodiments manufacturer authorizes manufacturer agent 108 to offer product discount making the specific sale unprofitable, or even to give away products at no cost to consumer, when customer shows a strong historical preference or intent to buy for competing products. patronizing the retailer, thus saving retailer 116 money.
	Ouimet ¶ [0238] 4th sentence: Retailer 48 has ability to offer a larger discount on a group of products if consumer agent 104 will switch entire basket of products to retailer)
	- “the product data comprises product master data” 
         (Ouimet ¶ [0043] 5th sentence: Central database 56 includes detailed info on over 3 million products available for purchase at cataloged stores, including separate categories for products, attributes of products, and relationships between millions of products);
	- “the store data comprises at least one selected from the group of store data, store master data, planogram data store grouping data”
th , 6th sentences: The average item at a grocery store costs just $3.00. Given the vast selection available in most product categories, the average shopper has at least 300,000 to 1,000,000 product options available at the grocery store. Ouimet ¶ [0034] 4th-5th sentences: Retailer 10 is grocery store, general consumer product retailer, drug store, discount warehouse, department store, apparel store, specialty store, online retailer, service provider, or other similar entity engaged in commerce. Retailer 10 operates under business plan 12 to set pricing, order inventory, formulate and run promotions, add and remove product lines, organize product shelving and displays, select signage, hire employees, expand stores, collect and maintain historical sales data, evaluate performance, identify trends, and make strategic decisions
	Ouimet ¶ [0036] 4th sentence: Each line item or database entry includes info or attributes relating to transaction i.e. store number, product identifier, time of transaction, transaction number, quantity, current price, profit, promotion number, and consumer identity or type number. Ouimet ¶ [0043] 3rd sentence: Central database 56 includes store name, location, and hours for retail stores in the service area of service provider 52).

Gilmore also teaches or suggests: “wherein:
	- “the transaction data comprises point-of-sale data” (Gilmore mid-¶ [0040] the implementation of the transaction data includes the associated point of sale locations);
	- “the promotion data comprises at least one selected from the group of” “promotion master data” (Gilmore ¶ [0086] 13.5%, 2 to 3%), “promotion product master data” (Gilmore ¶ [086] vehicle data), “and promotion product customer data” (Gilmore ¶ [0113], ¶ [0161]-¶ [0163]: customer incentive);
	- “the product data comprises product master data” (Gilmore ¶ [0034]: automotive product data);
	- “the store data includes” “store data, store master data, planogram data, store grouping data” (Gilmore ¶ [0050] Manufacturers 150 are those entities which actually build the vehicles sold by dealers 130.).

Hiranandani also further teaches or suggests “wherein:
	- “the transaction data comprises point-of-sale data” (Hiranandani ¶ [0121] 3rd sentence: John Doe's furniture outlet);
	- “the promotion data comprises at least one selected from the group of” “promotion master data” (Hiranandan ¶ [0121]: 33% off, Fig.5 & ¶ [0127] last sentence 50% off), “promotion product master data” (Hiranandan ¶ [0121]: all tables, Fig.5 & ¶ [0127]: all office chairs), “and promotion product customer data” (Hiranandani ¶ [0071]-¶ [0072]);
	- “the product data comprises product master data” (Hiranandani Fig. 5C: all chairs,  
¶ [0121] 3rd sentence: all tables);
	- “the store data comprises at least one selected from the group of” “store data” (Hiranandani ¶ [0121] 3rd sentence: John Doe's furniture outlet), “store master data”, “planogram data” (Hiranandani Figs. 8A-8D), “store grouping data”. (Hiranandani ¶ [0121] 3rd sentence: all tables).
 Rationales to modify/combine Ouimet/Zhou/Gilmore/Hiranandani were presented above.  

Claims 28, 41 
Ouimet/Zhou/Gilmore/Hiranandani teaches all the limitations in claims 27, 40.
Ouimet takes into consideration seasonality and holidays at ¶ [0036] last 2 sentences, 
¶ [0128] last sentence. Zhou ¶ [0041] also considers seasonality. However, 

Ouimet/Zhou as a combination does not explicitly recite: 
	 “wherein the transforming the retail data further comprises”:
	- “applying a holiday adjustment function to the retail data, wherein the holiday adjustment function corrects for calendar date variations in holidays from a first time period to a second time period” as claimed. Yet,

Gilmore however in analogous art of product analysis & forecasting teaches or suggests:
	 “wherein the transforming the retail data further comprises”:
	- “applying a holiday adjustment function to the retail data, wherein the holiday adjustment function corrects for calendar date variations in holidays from a first time period to a second time period” (Gilmore ¶ [0118] A third adjustment component of the model may include an adjustment to PR based on the Day of Week (DoW), Day of Month (DoM), and Holiday (Holi) status of a target date.  This adjustment component captures the large fluctuations in price that are known to occur on certain days of the week, at the end of the month, and on widely celebrated holidays.  The magnitude of 
    PNG
    media_image9.png
    70
    359
    media_image9.png
    Greyscale
 where PRi are historical instances of the day in question, N is the number of such instances, and PRave is the average PR for a period around PRi  For DoW and DoM calculations, PRave is taken to be the same  week and same month as PRi (weeks beginning on Monday and ending Sunday).  For holiday corrections, PRave can be the average PR for 6 months before to 6 months after the day in question).
	Rationales to modify/combine Ouimet / Gilmore are above & reincorporated as claims 28,41 merely narrow data transformation to specific holiday or seasonal example. 	Rationales to modify/combine Ouimet/Zhou/Gilmore/Hiranandani were also presented above.  

----------------------------------------------------------------------------------------------------------------------
Claims 22, 35 are rejected under 35 U.S.C. 103 as being unpatentable over: 	
      * Ouimet / Zhou / Gilmore / Hiranandani as applied to claims 20, 33 in further view of
      * Chadha et al, US 6032146 A hereinafter Chadha. As per,
Claims 22, 35 
Ouimet / Zhou / Gilmore / Hiranandani teaches all the limitations in claims 20, 33 above. 
Ouimet further teaches or suggests: 
	- “determining a set of relevant features from the at least one feature…”
	(Ouimet ¶ [0126] 1st sentence: consumer 106 expresses intent to buy 122 for a type of good having specific attributes, e.g., quality, quantity, size, features, ingredients, service, warranty, and convenience)

Ouimet / Zhou / Gilmore / Hiranandani as a combination does not explicitly recite:
 “principal component analysis” as required by:
	- “determining a set of relevant features from the at least one feature …based on a principal component analysis of each feature in the at least one feature of the retail data with a metric”. However 
Chadha in analogous art of statistical analysis using data mining teaches or suggests:  
	- “determining a set of relevant features from the at least one feature …based on a principal component analysis of each feature in the at least one feature of the retail data with a metric”
	(Chadha column 2 lines 1-6: automatic procedures were proposed for dimension reduction for exploratory analysis of multivariate datasets. Principal Components Analysis technique reduces dimensions based on proportion of total variance of each attribute. Attributes with higher proportion of total variance are selected as principal components.
	Chadha column 8 line 57-column 9 line 2: then, the dimension reduction technique described above was applied to Synthetic dataset before clustering, which successfully eliminated irrelevant dimensions and detected two principal dimensions that contributed to the formation of clusters).
It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to further modify Ouimet / Zhou / Gilmore / Hiranandani  “method”/”system” to further include “principal component analysis”  in view of Chadha in order to improve performance of Ouimet / Zhou / Gilmore / Hiranandani analytics by reducing the number of association rules (Chadha column 2 lines 37-46 & MPEP 2143 C, D and/or G). Chadha implementation is predictable since it is very simple and can be applied to large datasets [Ouimet / Zhou / Gilmore / Hiranandani] with low complexity with an efficient association technique (Chadha column 9 lines 16-33 and MPEP 2143 G). Such successful dimension reduction, would improve quality of clustering and performance in clustering phase since clustering is done in the significantly reduced number of dimensions (Chadha column 9 lines 3-7 & MPEP 2143 G). The predictability is demonstrated by Chadha column 9 lines 23-25 demonstrating its ease simplicity, and efficient applicability of large datasets [akin to those of Ouimet / Zhou / Gilmore / Hiranandani above] to achieve low complexity with an efficient association technique (MPEP 2143 G).
	Further, the claimed invention can also be viewed as a mere combination of old analytical elements in a similar statistical analysis field of endeavor. In such combination each analytical element merely would have performed the same analytical function as it did separately, and one of ordinary skill in the art would have recognized that, given the Ouimet / Zhou / Gilmore / Hiranandani in view of Chadha, the results of the combination would have fitted as pieces of a puzzle in a predictable manner (MPEP 2143 A).
----------------------------------------------------------------------------------------------------------------------
Claims 24, 37 are rejected under 35 U.S.C. 103 as being unpatentable over: 	
     * Ouimet / Zhou / Gilmore / Hiranandani as applied to claims 20, 33 in further view of
     * Forss; Alexander US 20170270582 A1 hereinafter Forss. As per,
Claims 24, 37 
Ouimet / Zhou / Gilmore / Hiranandani teaches all the limitations in claims 20, 33 above. 
Ouimet / Zhou / Gilmore / Hiranandani does not explicitly recite “further comprising”:
	- “determining a set of relevant features from the at least one feature of the retail data based on a deep neural network auto encoder analysis” as claimed. 

Forss however in analogous art of analytical or algorithmic categorization in a retail environment as in Fig. 8 teaches or suggests 
	- “determining a set of relevant features from the at least one feature of the retail data based on a deep neural network auto encoder analysis”
	(Forss ¶ [0056] 4th sentence: The system categorize the objects using classifiers, such as perceptron, autoencoder, deep learning, convolution neural network).
It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to further modify Ouimet / Zhou / Gilmore / Hiranandani “method” / “system”  to further include “determining a set of relevant features from the at least one feature of the retail data based on a deep neural network auto encoder analysis”  in further view of Forss in order to address situations where identifying the retail items of Ouimet / Zhou / Gilmore / Hiranandani would be computationally intensive. Specifically, Forss would implement a hierarchy of classifiers to the combination of Ouimet / Zhou / Gilmore / Hiranandani wherein resource intensive classifiers are used last will increase efficiency.  For example, identifying whether an object is a product is much less resource intensive than identifying whether the product is a particular product made by a particular manufacturer (Forss ¶ [0056], ¶ [0074] last sentence & MPEP 2143 C, D and/or G). The predictability of such modification is corroborated by Forss at ¶ [0099] readily adaptable to the flexibility and adaptability demonstrated by Ouimet at ¶ [0036], ¶ [0146] and by Zhou ¶ [0017], Gilmore at ¶ [0206] and by Hiranandani at ¶ [0036] 1st sentence, ¶ [0055] last sentence, ¶ [0058] 1st sentence, ¶ [0073] 1st sentence, ¶ [0098] 1st sentence, ¶ [0132], ¶ [0137] 2nd sentence, ¶ [0146].   
	Alternatively, the claimed invention can also be viewed as a mere combination of old elements in a similar field of endeavor of analytical or algorithmic categorization in a retail environment. In such combination each element would have merely performed the same analytical or algorithmic function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Ouimet / Zhou / Gilmore / Hiranandani in view of Forss, the results of the combination would fit together as pieces of a puzzle in a predictable manner (MPEP 2143 A).
---------------------------------------------------------------------------------------------------------------------
Claims 29, 42 are rejected under 35 U.S.C. 103 as being unpatentable over: 	
      * Ouimet / Zhou / Gilmore / Hiranandani as applied to claims 28, 41 in further view of
      * Chadha et al, US 6032146 A hereinafter Chadha. As per,
Claims 29, 42 
Ouimet / Zhou / Gilmore / Hiranandani teaches all the limitations in claims 28, 41 above.
Ouimet / Zhou / Gilmore / Hiranandani does not explicitly teach as claimed:
	- “wherein the association rule mining function is an aprioriTID algorithm” 
Chadha however in analogous art of analysis and forecasting teaches or suggests:  
	- “wherein the association rule mining function is an aprioriTID algorithm”
	(Chadha column 2 lines 37-46: The Apriori and AprioriTid techniques are described in R. Agrawal, H. Mannila, R. Srikant, H. Toivonen, and Verkamo A. I., Fast Discovery of ASSOciation Rules, Advances in Knowledge Discovery and Data Mining, Chap. 12, AAAI/ MIT Press, 1995, which is incorporated by reference herein. Apriori and AprioriTid offer improved performance by reducing the number of association rules generated in each pass with Small Support. Moreover, AprioriTid makes use of the rules generated in the previous pass instead of accessing the whole database again for the next pass.
	Chadha column 7 lines 8-10: conventional association techniques, such as SETM, Apriori and Apriori Tid, discover attribute value asSociations, not attribute associations).
It would have been obvious to one skilled in the art, before the effective filling date Ouimet / Zhou / Gilmore / Hiranandani “method”/”system” to further include “wherein the association rule mining function is an aprioriTID algorithm” in view of Chadha in order to improve performance of Ouimet / Zhou / Gilmore / Hiranandani analytics by reducing the number of association rules (Chadha column 2 lines 37-46 & MPEP 2143 C, D and/or G). Chadha implementation is predictable since it is very simple and can be applied to large datasets [Ouimet / Zhou / Gilmore / Hiranandani] with low complexity with an efficient association technique (Chadha column 9 lines 16-33 and MPEP 2143 G). Such successful dimension reduction, would improve quality of clustering and performance in clustering phase since clustering is done in the significantly reduced number of dimensions (Chadha column 9 lines 3-7 & MPEP 2143 G). The predictability is demonstrated by Chadha column 9 lines 23-25 demonstrating its ease simplicity, and efficient applicability of large datasets [akin to those of Ouimet / Zhou / Gilmore / Hiranandani above] to achieve low complexity with an efficient association technique (MPEP 2143 G).
	Alternatively, the claimed invention can also be viewed as a mere combination of old analytical elements in a similar statistical analysis field of endeavor. In such combination each analytical element merely would have performed the same analytical function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Ouimet 
Zhou / Gilmore / Hiranandani in view of Chadha, the results of the combination would have fitted as pieces of a puzzle in a predictable manner (MPEP 2143 A).

----------------------------------------------------------------------------------------------------------------------
Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over: 	
  	* Ouimet / Zhou / Gilmore / Hiranandani as applied to claims 41 in further view of
  	* Venkatraman et, al US 7302410 B1 hereinafter Venkatraman. As per,
Claim 43 
Ouimet still teaches or suggests:
	- “determine the control policy for the intelligent agent model”
	(Ouimet Fig. 3 emphasis on element 54<->56, Figs.4-5, ¶ [0045] last 2 sentences noting: intelligent agent evaluates consumer trends and determine that stocking certain goods from certain manufacturers would improve profits. Intelligent agents representing 
	Ouimet ¶ [0070] Retailer 116 uses retailer agent 114 to project how well different discounts provided to different classifications of consumers would work. Retailer agent 114 has visibility into overall negotiation process of service provider 102 and knows for each negotiated consumer purchase how big of a discount or other consideration would be required to get retailer 116 selected as place of purchase. Retailer agent 114 generates reports showing what steps could be taken and projecting total number of additional sales that could be won by authorizing certain discounts on specific products or product classes to specific consumers or consumer groups. Manufacturer agent 108 provides similar functionality.¶ [0105] 2nd sentence: Every cent spent by manufacturer 110 on providing discounts through manufacturer agent 108 is traceable to the specific retailer or manufacturer to which the discount was given.
	Ouimet [0114] 1st sentence intelligent personal agents 104,108,114 select specific products for placement on shopping list 130 based on the relative value of competing products that satisfy intent to buy 122 indicated by the respective member of commerce.
	Ouimet ¶ [0127] Service provider 102 uses discount offer information provided by retailers, suppliers, and manufacturers to respective intelligent personal agents and product data stored in central database 56 to provide one-to-one offer negotiation 126. Retailers and manufacturers provide service provider 102 with discount information so that the service provider can offer optimized discounts to consumer 106 in order to make a sale to the consumer. The discount information includes a maximum discount for each product and a profit share for service provider 102 in the event that service provider 102 generates an additional sale. The profit share specifies a percentage of the incremental profit above the maximum discount that service provider 102 receives as a commission.
	Ouimet ¶ [0128] In other embodiments, retailers and manufacturers program respective intelligent personal agents with other strategic considerations used in one-to-
	Ouimet ¶ [0237] Retailers and manufacturers have visibility to certain preferences of consumer 106, as well as certain information on competing manufacturers and retailers. In one embodiment, manufacturer agent 108 understands that consumer 106 prefers green beans produced by manufacturer 110, and does not offer a discount during one-to-one negotiation 126. In another case, manufacturer agent 108 for manufacturer 110 understands that the intelligent personal agent for manufacturer 22 has a winning offer, and consumer agent 104 communicates to losing manufacturer agents what price or discount could switch the consumer agent to putting that particular manufacturer's product on shopping list 130. Intelligent personal agents that are currently losing decide whether to offer the discount required to add that manufacturer's product to shopping list 130 based on preferences and strategy considerations previously entered by the manufacturer. In one embodiment, intelligent personal agents for retailers and manufacturers have visibility into all current discounts on the table, and are able to figure out what offer is needed to become the winning offer.
	Ouimet ¶ [0238] Retailers and manufacturers have visibility to a shopping history of consumer 106 to aid in negotiation strategy. The intelligent personal agent for retailer 48 realizes consumer 106 prefers retailer 116, and that a more aggressive discount is required to switch items on shopping list 130 from retailer 116 to retailer 48. In one 
	Ouimet ¶ [0248] the goal of manufacturer agent 108 is to determine smallest discount that will result in consumer agent for the consumer selecting the manufacturer's product for inclusion on a shopping list 130. Retailer agents go through a similar process in attempt to get consumers to shop at particular retailer's locations. virtual marketplace provided by service provider 102 enables machine-to-machine commerce. That is decisions during negotiations are computerized and made by intelligent personal agents

Ouimet / Zhou / Gilmore / Hiranandani does not explicitly recite “further comprising”:
- “determine the control policy for the intelligent agent model, by”,
	- “executing a reward function based on the retail data for each time period in the one or more time periods”;
	- “selecting one or more coefficients that maximize an output of the reward function for the one or more time periods”; “and”
	- “wherein intelligent agent model further comprises the one or more coefficients” as claimed.
Venkatraman however in analogous art of econometric analysis of promotional products teaches or suggests “further comprising”:
	- “executing a reward function based on the retail data for each time period in the one or more time periods” (Venkatraman Figs.12B-12D, Fig.14B, Fig. 15B column 4 lines 3 - column 5 line 5, emphasis on column 4 lines 53-60: the rules normally include an optimization, such as optimizing profit or optimizing volume of sales of a product and constraints such as a limit in the variation of prices. The optimal (or preferred) set of prices is defined as prices that define a local optimum of an econometric model which lies within constraints specified by the rules. When profit is maximized, it may be maximized for a Sum of all measured products. Fig.14B, Fig. 15B, Fig. 19B, column 17 lines 35-57, with algorithmic details at column 25 lines 55-56, column 42 lines 25-30, noting several examples of executing a sales or profit function respective time periods);
	- “selecting one or more coefficients that maximize the output of the reward function for the one or more time periods” (Venkatraman Abstract, column 4 lines 10-17,
58-66: providing coefficients for a plurality of products that maximizes profit); “and”
	- “model further comprises the one or more coefficients” (Venkatraman column 4 lines 33-35: optimization engine 112 utilizes the demand coefficients 128 to create a demand equation. Venkatraman column 41 lines 21-30: coefficients and cost data are inputted into the price calculator for desired optimization scenario rules to optimize prices to provide the optimum profit, set one promotional price and the optimization of all remaining prices to optimize profit, or optimized prices to provide a specified volume of sales for a designated product and to optimize price).

It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to further modify or complementarily adapt Ouimet / Zhou / Gilmore / Hiranandani “system” to further include “determine a control policy for the retail promotional model, by, executing a reward function based on the retail data for each time period in the one or more time periods; selecting one or more coefficients that maximize the output of the reward function for the one or more time periods; and wherein the retail promotional model further comprises the one or more coefficients” in further  view of Venkatraman to determine the effectiveness of a variety of sales strategies (Venkatraman Venkatraman’s optimization engine  would also mitigate the large amounts of data [Ouimet / Zhou / Gilmore / Hiranandani [supra] by maintaining a supplementary file containing said large amounts of data and by using a more streamlined dataset in the processing to effectively speed up the processing time by deleting non-critical information from the dataset (Venkatraman column 7 lines 10-19 & MPEP 2143 C, D and/or G).
Alternatively, the claimed invention can be viewed as a mere combination of old elements in a similar econometric analysis of promotional products field of endeavor, no matter of the slight differences in nomenclature (i.e. agent per Ouimet, or engine per Venkatraman). In such combination each element merely would perform same analytical and promotional function as it did separately, and one of ordinary skill in the art would have recognized that, given existing technical ability to combine the elements as evidenced by Ouimet / Zhou / Gilmore / Hiranandani in further view of Venkatraman, the results of combination would fit together as pieces of a puzzle in a predictable manner (MPEP 2143 A).
---------------------------------------------------------------------------------------------------------------------
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over: 	
    * Ouimet/Zhou/Gilmore/Hiranandani/Chadha as applied to claims 29 in further view of
   *  Venkatraman et, al US 7302410 B1 hereinafter Venkatraman. As per,
Claim 30 
Ouimet/Zhou/Gilmore/Hiranandani/Chadha does not recite “further comprising”:
- “determining the control policy for the intelligent agent model, by”,
	- “executing a reward function based on the retail data for each time period in the one or more time periods”;
	- “selecting one or more coefficients that maximize an output of the reward function for the one or more time periods”; “and”
	- “wherein the control policy further comprises the one or more coefficients”.

Venkatraman however in analogous art of econometric analysis of promotional products teaches or suggests “further comprising”:
- “determining the control policy for the intelligent agent model” (Venkatraman Figs.12B-12D, Fig.14B, Fig. 15B column 4 lines 3 - column 5 line 5. For example, see column 4 , by”,
	- “executing a reward function based on the retail data for each time period in the one or more time periods” (Venkatraman Fig.14B, Fig. 15B, Fig. 19B, column 17 lines 35-57, with algorithmic details at column 25 lines 55-56, column 42 lines 25-30, noting several examples of executing a sales or profit function respective time periods);
	- “selecting one or more coefficients that maximize the output of the reward function for the one or more time periods” (Venkatraman Abstract, column 4 lines 10-17,
58-66: providing coefficients for a plurality of products that maximizes profit); “and”
	- “wherein the control policy further comprises the one or more coefficients” (Venkatraman column 4 lines 33-35: optimization engine 112 utilizes the demand coefficients 128 to create a demand equation. Venkatraman column 41 lines 21-30: coefficients and cost data are inputted into the price calculator for desired optimization scenario rules to optimize prices to provide the optimum profit, set one promotional price and the optimization of all remaining prices to optimize profit, or optimized prices to provide a specified volume of sales for a designated product and to optimize price).
It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to further modify Ouimet / Zhou / Gilmore / Hiranandani / Chadha “method” to further include “further comprising: determining a control policy for the intelligent agent model, by, executing a reward function based on the retail data for each time period in the one or more time periods; selecting one or more coefficients that maximize the output of the reward function for the one or more time periods; and wherein control policy further comprises the one or more coefficients” in further  view of Venkatraman to determine the effectiveness of a variety of sales strategies (Venkatraman column 5 lines 19-22 & MPEP 2143 F and/or G). Venkatraman would also mitigate the large amounts of data [Ouimet / Zhou / Gilmore / Hiranandani / Chadha supra] by maintaining a supplementary file containing said large amounts of data and by using a more streamlined dataset in the processing to effectively speed up the processing time by deleting non-critical information from the dataset (Venkatraman column 7 lines 10-19 & MPEP 2143 C, D and/or G). Further, the claimed invention can be viewed as a mere combination of old elements in a similar econometric analysis of promotional products Ouimet / Zhou / Gilmore / Hiranandani / Chadha in further view of Venkatraman, the results of combination would have fitted together as pieces of a puzzle in a predictable manner (MPEP 2143 A).
Conclusion
Following art is made of record and considered pertinent to Applicant’s disclosure:
	* US 20150081393 A1 teaches at ¶ [0009] One embodiment is a product promotion optimizer that determines optimized promotional pricing for a single product by determining incremental profit coefficients from a product optimization problem.  The maximum values of the coefficients for each time period are determined and an approximate Mixed Integer Programming ("MIP") problem is formulated.  A linear programming relaxation of the MIP is determined and then solved to output the promotion pricing solution.
	* US 10878460 B2 teaches at column 14 line 56 to column 15 lien 20: In addition to determining a model for promotion size, the promotion performance model generation module 210 may also generate a margin model 404 based on the historical promotion performance data.  The margin model 404 may reflect the impact of values such as unit price of the promotion, the discount offered by the promotion, the category of the merchant, and the cost of the goods/services associated with the promotion on the merchant ROI to ensure that the merchant achieves a minimum threshold ROI.  For example, the margin model 404 may be generated by examining the merchant ROI for past promotions with various parameters, and calculating the maximum margin available to the promotion and marketing service to ensure a minimum merchant ROI (e.g., an ROI of at least 0, 5%, 10%, 20%, or the like).  In this manner, the margin model 
404 may be used to predict a margin for the promotion and marketing service that ensures the merchant obtains a positive ROI while also ensuring that the promotion and marketing service obtains a fair amount of revenue for the services provided to the merchant.  As an example, the margin model may be derived based on a regression analysis of the following equation: b*=.beta..sub.1p+.beta..sub.2d+.beta..sub.3c+.beta..sub.4 
or equal to a threshold value (e.g., at least 0), p is the unit price of the promotion, d is the discount offered by the promotion, c is the merchant category, and cog is the percentage of the promotion price of the cost of goods/services provided in exchange for the promotion.
	* US 6609101 B1 teaching at column 12 line 41 to column 13 line 4, and
	* US 7480623 B1 etaching at column1 4 lines 9 -63: 
Forecasting system 100 then smooths the forecasting curve using conventional algorithms not forming part of the present invention.  For example, the fact that 20 products sold in week 15 of last year and 10 sold in week 16 of last year does not mean that pattern will repeat again this year.  In many situations, the best estimate is that 15 products a week will be sold during this time of year.  However, the sales forecast of 15 products a week is an average and actual sales may be above this number some weeks and below this number in other weeks.  This averaging of demand is valuable during non-holiday periods.  However, during holidays, the spikes in demand are meaningful, and smoothing of sales curves is not an accurate projection of the future sales.  
An important feature of forecasting system 100 is that it does not perform smoothing of sales for a user-specified number of weeks around each holiday. Referring to FIG. 11, if at step 160 a determination is made that a holiday falls in the time period for which a forecast is requested, then the forecasting system eliminates smoothing, as depicted at step 162.  For example, if the demand for a particular product outside the holiday period is fifteen products per week, but the demand during the holiday week is fifty products per week, then forecasting system 100 will not average the fifteen products and the 
fifty products, but rather show a forecast of fifteen products per week during the weeks outside the holiday period, and forecast sales of fifty products per week for the holiday week.  Thereafter, or if no holidays are determined to exist at step 160, then forecasting system 100 proceeds to the next steps in the forecasting process, as depicted by step 164 and described above relative to step 158. Referring now to FIG. 12, each retail store 23 typically has a sales pattern that varies by day of week.  In most stores, for example, the weekends have the greatest traffic, and therefore a greater percentage of the weekly 

	* US 20150227951 A1 teaching at ¶ [0019]: the sales for some weeks may be affected if certain holidays fall within that week.  For fixed weekday holidays (that is, holidays that are always on the same day of the week, such as Memorial Day and Labor Day, which are always on a Monday, or Thanksgiving, which is always on a Thursday), this does not usually affect the weekly sales profile.  However, for shifting weekday holidays, such as Valentine's Day, Independence Day (4th of July), Halloween, Christmas, and New Year's Eve/Day, the weekly sales profile from year to year may be very different depending upon which day of the week the holiday falls upon.  This 
may be further affected by the fact that sales data for each department from the last time a holiday fell on a given day (e.g., the last time Valentine's day was on a Tuesday) may not be available (due to data storage capacity reasons, for example), or when long term trends indicate that data from 6-7 years ago may be less relevant than data that is closer in time.

	* US 20180033059 A1 teaching at ¶ [0045] By including a sample value of the relative price of the item in the learning data, the accuracy of the demand estimation can 
difference in demand.  If, for example, the price of a hotel room is around $100 on weekdays, around $150 on weekends, and around $200 during holidays, the difference in demand between a weekday hotel room and a holiday hotel room may appear to be caused by the price difference when it is actually caused by other input features.  By using a relative price as an input feature, it is possible to more accurately reflect the price of a holiday hotel room relative to other holiday hotel room prices while reflecting the price of a weekday hotel room relative to other weekday hotel room prices.
	* Identity matrix, wikipedia, archives org, Dec 17th 2017 teaching the identity matrix as an NXN matrix 
	* Saarenvirta, Kari Tapio Evaluation of turbulence models for internal flows 2003 0258-0258 
	Any inquiry concerning this communication should be directed to OCTAVIAN ROTARU at telephone number 571.270.7950. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PATRICIA H MUNSON, can be reached on (571)270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/OCTAVIAN ROTARU/
Primary Examiner, Art Unit 3624
February 5th, 2022 







    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016); 
          TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016); 
          Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015).
        2 Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016); 
          TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016); 
          Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015).
        3 Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016); 
          TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016); 
          Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015).
        4 Intellectual Ventures I v. Capital One Fin. Corp.  850 F.3d at 1340; 121 USPQ2d at 1946.
        5 Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014); 
          Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); 
          Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)
        6 Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370-71, 115 USPQ2d 1636, 1642 (Fed. Cir. 2015)
        7 Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370-71, 115 USPQ2d 1636, 1642 (Fed. Cir. 2015)
        8 Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015),
        9 FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016)
        10 MPEP 2106.05(f) citing Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)
        11 MPEP 2106.05(f)(2) citing Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016)
        12 Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016); 
          TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016); 
          Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015).
        13 Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016); 
          TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016); 
          Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015).
        14 Intellectual Ventures I v. Capital One Fin. Corp.  850 F.3d at 1340; 121 USPQ2d at 1946.
        15 Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014); 
          Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); 
          Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)
        16 Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370-71, 115 USPQ2d 1636, 1642 (Fed. Cir. 2015)
        17 Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370-71, 115 USPQ2d 1636, 1642 (Fed. Cir. 2015)
        18 MPEP 2106.05(h) citing Electric Power Group, LLC v. Alstom S.A.,830 F.3d 1350,1354, 119 USPQ2d 1739,1742 (Fed. Cir. 2016);
        19 MPEP 2106.05(d) citing Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;
        20 MPEP 2106.05(d) citing “Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014)” and “Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755”